FILED
                            NOT FOR PUBLICATION                             JUL 12 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



FREDERICK LOUIS WARD,                            No. 10-17685

              Plaintiff - Appellant,             D.C. No. 3:10-cv-00306-LRH-
                                                 RAM
  v.

GEMMA GREENE WALDRON; et al.,                    MEMORANDUM *

              Defendants - Appellees.



FREDERICK LOUIS WARD,                            No. 11-15476

              Plaintiff - Appellant,             D.C. No. 3:09-cv-00007-RCJ-VPC

  v.

GOMEZ; et al.,

              Defendants - Appellees.



                   Appeals from the United States District Court
                            for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding
                     Robert C. Jones, Chief Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

      In these consolidated appeals, Frederick Louis Ward appeals pro se from the

district court’s judgments dismissing his actions arising out of alleged excessive

force and denial of adequate medical care. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000)

(dismissal under 28 U.S.C. § 1915A); Knievel v. ESPN, 393 F.3d 1068, 1072 (9th

Cir. 2005) (dismissal under Fed. R. Civ. P. 12(b)(6)). We affirm.

      The district court properly dismissed the claims against Waldron and the

City of Spark defendants because Ward failed to allege facts sufficient to show that

defendants conspired to violate Ward’s constitutional rights or that Waldron was

acting under color of state law. See Olsen v. Idaho State Bd. of Med., 363 F.3d

916, 929 (9th Cir. 2004) (“To state a claim for conspiracy to violate constitutional

rights, the plaintiff must state specific facts to support the existence of the claimed

conspiracy.” (citation and internal quotations omitted)); Simmons v. Sacramento

Cnty. Super. Ct., 318 F.3d 1156, 1161 (9th Cir. 2003) (conclusory allegations that

attorney was conspiring with state officers are insufficient to support a § 1983



          **
             The panel unanimously concludes these appeals are suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).

                                            2                                    10-17685
claim).

      The district court did not abuse its discretion by granting defendants’ motion

to strike documents Ward personally filed while he was still represented by

counsel. See Hambleton Bros. Lumber Co. v. Balkin Enters. Inc., 397 F.3d 1217,

1224 n.4 (9th Cir. 2005) (stating standard of review).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, nor arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Ward’s remaining contentions are unpersuasive.

      All pending motions are denied.

      AFFIRMED.




                                          3                                    10-17685